S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 2 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 11th day of January, 2018, the
cause on appeal to revise or reverse the judgment between

 SERGIO GONZALEZ, Appellant                          On Appeal from the Criminal District Court
                                                     No. 2, Dallas County, Texas
 No. 05-17-00225-CR          V.                      Trial Court Cause No. F-1658674-I.
                                                     Opinion delivered by Justice Boatright.
 THE STATE OF TEXAS, Appellee                        Justices Francis and Evans participating.

was determined; and this Court made its order in these words:

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       Offense for which Defendant Convicted: Possession with intent to deliver a
       controlled substance listed in Penalty Group 1

       Terms of Plea Bargain: Open

As MODIFIED, the judgment is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 21st day of May, 2018.




  5                 LM LISA MATZ, Clerk




                                        –2–